People ex rel. Mills v Superintendent Colvin (2020 NY Slip Op 00719)





People ex rel. Mills v Superintendent Colvin


2020 NY Slip Op 00719


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


102 KAH 18-02018

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. RICHARD MILLS, PETITIONER-APPELLANT,
vSUPERINTENDENT COLVIN, ANDREW CUOMO, GOVERNOR, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
RICHARD MILLS, PETITIONER-APPELLANT PRO SE.

	Appeal from a judgment of the Supreme Court, Seneca County (Daniel J. Doyle, J.), dated August 7, 2018 in a habeas corpus proceeding. The judgment denied and dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court